OPINION — AG — ** SCHOOL DISTRICT — INVESTMENTS ** THE PROVISIONS OF 62 O.S. 479 [62-479] REQUIRE A SCHOOL DISTRICT TO HAVE AVAILABLE, AT THE TIME A CONTRACT IS MADE, THE AMOUNT PAYABLE UNDER SUCH CONTRACT, WHICH, HOWEVER, DOES NOT NECESSARILY MEAN THAT THE SAME MUST BE IN CASH. IT IS BELIEVE THAT THE SAME MIGHT BE IN THE FORM OF A UNITED STATES TREASURY BILL, IF COLLECTIBLE BY THE TIME THE AMOUNT PAYABLE TO THE CONTRACTOR BECOMES DUE. (SECURITY, INVESTMENTS, CONSTRUCTION, BOND ISSUE, LIABILITY, BIDS) CITE: 62 O.S. 348.1 [62-348.1], 62 O.S. 479 [62-479], 70 O.S. 13 [70-13] (J. H. JOHNSON)